IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


BRIAN MCDANIEL,                            :   No. 21 EAP 2020
                                           :
                   Appellant               :   Appeal from the order of
                                           :   Commonwealth Court dated June 3,
                                           :   2020 at 44 MD 2015
             v.                            :
                                           :
                                           :
PENNSYLVANIA DEPARTMENT OF                 :
TRANSPORTATION OF                          :
COMMONWEALTH OF PENNSYLVANIA,              :
                                           :
                   Appellee                :


                                    ORDER


PER CURIAM                                              DECIDED: April 29, 2021
     AND NOW, this 29th day of April, 2021, the order of the Commonwealth Court is

hereby AFFIRMED.